Citation Nr: 0717064	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-02 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for bilateral hearing loss prior to March 3, 2005.    

2.  Entitlement to a disability rating greater than 30 
percent for bilateral hearing loss as of March 3, 2005.    

3.  Entitlement to an initial disability rating greater than 
50 for post-traumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1971.    
    
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2003, November 2004, and June 
2005 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  The 
veteran testified at a personal hearing before the RO in 
February 2006. 


FINDINGS OF FACT

1.  Throughout the appeal, the veteran exhibits an 
exceptional pattern of hearing loss in both ears.  

2.  Prior to March 3, 2005, the veteran has Level VII hearing 
loss in the right ear and Level V hearing loss in the left 
ear.

3.  As of March 3, 2005, the veteran has Level VIII hearing 
loss in the right ear and Level VI hearing loss in the left 
ear.

4.  The veteran's PTSD does not demonstrate total 
occupational and social impairment, but does cause 
occupational and social impairment with deficiencies in most 
areas.

5.  The veteran has the following service-connected 
disabilities: PTSD, now rated as 70 percent disabling; 
bilateral hearing loss, rated as 40 percent disabling; 
tinnitus, rated as 10 percent disabling; and otitis media, 
rated as 10 percent disabling.  The combined service-
connected disability rating is now 90 percent, meeting the 
percentage criteria for TDIU.

6.  The veteran's service-connected disabilities prevent him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  Prior to March 3, 2005, the criteria for a disability 
rating of 30 percent, but no greater, for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 
(2006).

2.  As of March 3, 2005, the criteria for a disability rating 
of 40 percent, but no greater, for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 
(2006).

3.  The criteria for a disability rating of 70 percent, but 
no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 
4.130, Diagnostic Code 9411 (2006).  

4.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.16, 4.25, 4.26 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

The hearing loss issue on appeal arises from a claim for an 
increased rating received in December 2002.  As a result, 
only the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

From July 16, 2001 to March 3, 2005, the veteran's bilateral 
hearing loss was evaluated as 20 percent disabling under 
Diagnostic Code (Code) 6100.  38 C.F.R. § 4.85.  As of March 
3, 2005, the disability was increased by the RO to 30 percent 
disabling.  Consequently, even though this is a Francisco 
situation, the RO pre-staged the rating.  In this regard, the 
Board will consider whether to grant an increase for the 
particular time segments already established by the RO.      

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria).  The provisions of 38 C.F.R. § 4.85 establish 
eleven auditory acuity levels from I to XI.  Tables VI and 
VII as set forth in § 4.85(h) are used to calculate the 
rating to be assigned.  

In addition, in certain cases involving exceptional patterns 
of hearing impairment, the schedular criteria stipulates 
that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

Table VIa will also be utilized when an audiology examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or as indicated by the 
provisions of 38 C.F.R. § 4.86 for exceptional patterns of 
hearing impairment.  38 C.F.R. § 4.85(c).  In this regard, 
Table VIa determines hearing impairment based only on the 
puretone threshold average. Id.   

It is important for the veteran to understand that assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations based on the examination results cited below.

Initially, the Board notes that throughout the appeal, the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more.  Nonetheless, in its analysis, the RO 
failed to consider Table VIa for exceptional patterns of 
hearing impairment.  In any event, as the evidence of record 
consistently demonstrates an exceptional pattern of hearing 
impairment for this veteran, the Board will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral, evaluating each ear separately.  38 C.F.R. 
§ 4.86(a).  

Prior to March 3, 2005, the veteran was afforded a VA 
audiology examination in August 2001.  At that time, puretone 
thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

80
80
75
75
LEFT

60
60
60
75

The average puretone threshold was 78 in the right ear and 61 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and 72 
percent in the left ear.  

Prior to March 3, 2005, the veteran was afforded another VA 
audiology examination in February 2003.  At that time, 
puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

85
95
90
90
LEFT

60
60
50
70

The average puretone threshold was 90 in the right ear and 60 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 84 
percent in the left ear.  

Other VA audiological examinations conducted in February 2004 
and February 2005 were not valid for rating purposes because 
the veteran was suffering from chronic ear infections at the 
time of those particular examinations.  The veteran has a 
history of service-connected otitis, ear infections, and 
tinnitus that further compound his hearing loss disability.  

In this case, with regard to the results of the August 2001 
VA examination, for the right ear, application of Table VI 
yields a Roman numeral value of V, while application of Table 
VIa yields a value of VII.  Consequently, for the right ear, 
Table VIa results in the greater value of VII.  For the left 
ear, application of Table VI yields a Roman numeral value of 
V, while Table VIa yields a value of IV.  Consequently, for 
the left ear, Table VI results in the greater value of V.  

The Board will now apply the highest right and left ear Roman 
numeral values from the August 2001 VA examination to Table 
VII.  In applying the highest right ear value of VII and 
highest left ear value of V to Table VII, the Board finds 
that the veteran's bilateral ear hearing loss is increased to 
30 percent disabling. 

Consequently, prior to March 3, 2005, the preponderance of 
the evidence supports a higher rating of 30 percent.  
38 C.F.R. § 4.3.  The Board acknowledges that application of 
the same analysis to the findings of the February 2003 VA 
audiology examiner demonstrates only a 20 percent rating, but 
resolving doubt in the veteran's favor, the Board grants the 
higher 30 percent rating prior to March 3, 2005. Id.  

The Board now turns to the evidence as of March 3, 2005.  In 
this regard, the veteran reportedly underwent VA audiology 
testing on March 3, 2005, but despite extensive efforts, the 
RO was not able to obtain the actual VA audiogram results 
from that date.  In any event, the RO assisted the veteran by 
granting a higher rating as of March 3, 2005, despite the 
fact that the higher rating was based on the results of a 
subsequent VA audiology examination dated September 2006.  
  
At that time of the September 2006 VA audiology examination, 
puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

85
85
90
90
LEFT

70
75
75
80

The average puretone threshold was 88 in the right ear and 75 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 60 percent in the right ear and 76 
percent in the left ear.  The veteran reported that it was 
increasingly difficult to understand conversation in most 
situations.  The examiner recommended that the veteran be 
rated using only pure tone results, as this was the best 
indicator of his disability in most environments.  See 
38 C.F.R. § 4.85(c).    

In this case, with regard to the results of the September 
2006 VA examination, for the right ear, application of Table 
VIa yields a Roman numeral value of VIII.  For the left ear, 
application of Table VIa yields a Roman numeral value of VI.  
Even if the Board were to apply Table VI, this would not 
result in higher Roman numeral values for either ear.     
  
In applying the right ear Roman numeral value of VIII and 
left ear value of VI to Table VII, the Board finds that as of 
March 3, 2005, a higher 40 percent rating is in order for the 
veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  The 
exceptional pattern of hearing impairment demonstrated by the 
evidence has resulted in higher ratings for both time 
segments established by the RO.     

The Board now turns to the increased rating claim for the 
veteran's service-connected PTSD.  Mental disorders are 
evaluated under the general rating formula for mental 
disorders, a specific rating formula presented under 
38 C.F.R. § 4.130.  In addition, the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for 
the nomenclature employed within 38 C.F.R. § 4.130.  

The evaluation must be based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).    Further, when evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The veteran's service-connected PTSD is rated as 50 percent 
disabling under Diagnostic Code 9411, post-traumatic stress 
disorder.  38 C.F.R. § 4.130.  The 50 percent evaluation is 
effective from June 16, 2004, the date of receipt of the 
original claim for service connection for PTSD.  

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for PTSD, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
(June 16, 2004) until the present.  This has resulted in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

As provided by the VA Schedule for Rating Disabilities, a 50 
percent for rating under the general rating formula for 
mental disorders is appropriate when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

An even higher 70 percent rating under the general rating 
formula for mental disorders is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.

There is evidence consistent with a higher 70 percent rating.  
Specifically, at the October 2004 VA psychiatric examination, 
the evidence revealed that the veteran exhibits a depressed 
mood, social isolation, visual hallucinations, frequent 
suicide ideation, poor judgment, poor insight, and poor 
memory.  He does not work, and spends his day around his 
house.  Importantly, GAF scores throughout the appeal ranged 
from 41-50, indicative of serious impairment.  See VA mental 
health consult dated May 2004 (GAF score of 50); VA 
examination dated October 2004 (GAF score of 35-40); VA 
psychiatric note dated August 2004 (GAF score of 50); and VA 
psychiatric note dated May 2005 (GAF score of 50).  The 
veteran takes several medications to treat his PTSD and also 
attends PTSD counseling.  At the recent February 2006 
personal hearing, the veteran also indicated that frustration 
due to his service-connected hearing loss also impacts his 
service-connected psychiatric disability.    

The Board finds that the above evidence is sufficient to 
warrant the increased rating, even though several of the 
other criteria provided for a 70 percent rating are not 
present.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(rating criteria provide guidance as to the severity of 
symptoms contemplated for each rating).  I

In addition, VA treatment and Social Security Administration 
(SSA) records reveal that the veteran's triple bypass surgery 
in December 2003 due to nonservice-connected coronary artery 
disease had the greatest impact on his inability to work.  
Nonetheless, resolving doubt in the veteran's favor, a 70 
percent rating is in order.    

While a 70 percent evaluation is warranted here, a rating in 
excess of that amount is not justified.  Specifically, a 
review of VA psychiatric treatment records from 2004 to 2006 
and the report of the October 2004 VA psychiatric examiner 
demonstrate no gross impairment in thought processes or 
communication (speech and thoughts were normal); no 
persistent delusions or hallucinations (only occasional 
hallucinations); no grossly inappropriate behavior; no 
persistent danger of hurting self or others; no intermittent 
inability to perform activities of daily living (adequate 
personal hygiene on most occasions); no disorientation to 
time or place; and no memory loss for names of close 
relatives, own occupation, or own name.  

Overall, the October 2004 VA examination and VA treatment 
records provide strong evidence against total occupational 
and social impairment.  In this regard, VA and SSA records 
consistently detail the severity of his nonservice-connected 
heart condition as to his employment prospects.   
 
Although this is a Fenderson situation and the veteran could, 
therefore, be assigned staged ratings for his PTSD, that 
would not be appropriate for this time period.  The medical 
evidence shows a consistent level of disability, and 
consequently a 70 percent rating is warranted from the date 
of the original claim for service connection, June 16, 2004.  
Therefore, the Board finds that the preponderance of the 
evidence supports a disability rating of 70 percent for his 
service-connected PTSD, but no higher.  38 C.F.R. § 4.3.   

The Board now turns to the veteran's TDIU claim.  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
38 C.F.R. § 3.340(a)(1).    

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more. Id. 

Essentially, in this case, the veteran contends that he has 
been unable to secure employment since December 2003 because 
of her service-connected hearing loss and PTSD.  The veteran 
is currently 59 years old.  He last worked as a mechanic in 
December 2003.  The veteran has a high school education, with 
some subsequent VA vocational training as a mechanic.  The 
veteran has always worked as a mechanic.  

The veteran has the following service-connected disabilities: 
PTSD, now rated as 70 percent disabling; bilateral hearing 
loss, rated as 40 percent disabling; tinnitus, rated as 10 
percent disabling; and otitis media, rated as 10 percent 
disabling.  The combined service-connected disability rating 
is now 90 percent.  See 38 C.F.R.  § 4.25 (combined ratings 
table).  Thus, the percentage criteria for TDIU to be 
considered are met.  38 C.F.R. § 4.16(a).    

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

It is clear from the SSA disability determination and 
associated medical records dated in 2004 that the veteran was 
no longer able to work after December 2003 due to triple 
bypass surgery for his nonservice-connected heart disease.  
In addition, the veteran also has a nonservice-connected 
cervical spine pain.  Further, an October 2004 VA Form 21-
4192 (Request for Employment Information in Connection With 
Claim for Disability Benefits), as completed by the veteran's 
former employer, England Motor Company, states that he worked 
40 hours per week as a mechanic from 1990 to 2004.  His 
former employer indicates that due to his heart surgery in 
December 2003, the veteran stopped coming to work, providing 
more evidence against this claim.

An April 2003 employer warning notice indicates that the 
veteran was reprimanded for excessive absenteeism without 
notifying his supervisor.  His employment was eventually 
terminated. 

These record clearly support the conclusion that the veteran 
can not work due to his heart disorder, providing highly 
probative evidence against this claim. 
  
The Board must therefore determine if the veteran is unable 
to secure or follow a substantially gainful occupation by 
reason of his service-connected disabilities alone. 

In this regard, in this decision, the veteran's recent 
combined disability rating has increased to 90 percent.  At 
the February 2006 personal hearing, the veteran credibly 
testified as to the increased severity of his service-
connected bilateral hearing loss.  It is becoming more and 
more difficult for the veteran to understand others when in 
conversation.  The veteran has undergone several surgeries on 
his ears for infections associated with his otitis.  His 
constant problems with ear infections have prevented the use 
of hearing aids.  His condition makes it very difficult to 
work as mechanic.  He cannot follow directions or hear many 
sounds.  He is no longer able to work around machines.  He 
has little to no other vocational background, as he worked as 
a mechanic in the military also.  His extreme difficulty 
hearing others causes frustration and irritability that also 
interplays with his service-connected PTSD.  

Although it seems clear that the veteran lost his previous 
job as the result of a non-service-connected disability, 
other credible evidence of record clearly shows that the 
veteran is now unable to obtain gainful employment due to his 
service-connected disabilities.  38 C.F.R. § 4.16.  

Simply stated, the veteran's employment as a mechanic is 
severely compromised by his loss of hearing and his PTSD only 
makes the situation worse. 

To the extent the evidence of unemployability raises some 
question as to the cause of unemployability, the Board 
emphasizes that it must resolve doubt in the veteran's favor, 
absent a preponderance of the evidence against the claim.  38 
C.F.R. § 4.3.  Such a preponderance of the evidence is not 
present here.  Accordingly, resolving doubt in the veteran's 
favor, the Board finds that the evidence supports entitlement 
to TDIU. 

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  With regard to hearing loss, the veteran's 
representative implied in the May 2007 Appellant's Brief that 
a finding of higher ratings to 30 and 40 percent would 
satisfy the veteran's appeal as to that issue.  However, if 
any defect in VCAA notice or assistance is found, such defect 
is not prejudicial to the veteran, given the completely 
favorable disposition of the appeal.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

ORDER

Prior to March 3, 2005, a disability rating of 30 percent for 
bilateral hearing loss is granted.  

As of March 3, 2005, a disability rating of 40 percent for 
bilateral hearing loss is granted.   

An initial disability rating of 70 percent for PTSD is 
granted.   

Entitlement to TDIU is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


